
	
		II
		112th CONGRESS
		2d Session
		S. 3307
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2012
			Mr. Brown of Ohio (for
			 himself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the credit for increasing research activities, to increase such
		  credit for amounts paid or incurred for qualified research occurring in the
		  United States, and to increase the domestic production activities deduction for
		  the manufacture of property substantially all of the research and development
		  of which occurred in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Investment Act of
			 2012.
		2.Research credit
			 made permanent
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after December 31, 2011.
			3.Increase in
			 simplified research credit
			(a)In
			 generalSubparagraph (A) of
			 section 41(c)(5) of the Internal Revenue Code of 1986 is amended by striking
			 14 percent (12 percent in the case of taxable years ending before
			 January 1, 2009) and inserting 20 percent.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			4.Increase in
			 research credit for research with United States businesses
			(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986, as amended by section 2 of this Act, is amended
			 by redesignating subsection (h) as subsection (i) and by inserting after
			 subsection (g) the following new subsection:
				
					(h)Special rule for
				research with United States manufacturing business
						(1)In
				generalIf the taxpayer elects the application of this
				subsection, subsection (a)(1) shall be applied by substituting 25
				percent for 20 percent with respect to qualified United
				States research expenses.
						(2)Qualified United
				States research expensesFor purposes of this subsection, the
				term qualified United States research expenses means qualified
				research expenses for qualified research, substantially all of which occurs in
				the United States.
						(3)Separate
				application of sectionIn the case of any election of the
				application of this subsection, this section shall be applied separately with
				respect to qualified United States research
				expenses.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred for taxable years beginning after the date of the enactment of
			 this Act.
			5.Increase in
			 domestic production activities deduction for manufactured property researched
			 and developed in United States
			(a)In
			 generalSubsection (d) of section 199 of the Internal Revenue
			 Code of 1986 is amended by redesignating paragraph (10) as paragraph (11) and
			 by inserting after paragraph (9) the following new paragraph:
				
					(10)Special rule
				for certain manufacturing
						(A)In
				generalIn the case qualified production activities income
				attributable to the manufacture or production of qualifying production property
				substantially all of the research and development of which occurred in the
				United States, subsection (a) shall be applied by substituting 15
				percent for 9 percent.
						(B)Special rule
				when taxable income used to determine deductionIn the case of any taxable year for which
				the taxpayer’s qualified production activities income exceeds the taxpayer’s
				taxable income (determined without regard to this section), the amount of
				taxable income to which the 15 percent amount in subparagraph (A) applies under
				subsection (a)(1) shall be an amount equal to the amount which bears the same
				ratio to such taxable income (as so determined) as—
							(i)the amount of
				qualified production activities income of the taxpayer for the taxable year
				which is attributable to the manufacture or production of qualifying production
				property substantially all of the research and development with respect to
				which occurred in the United States, bears to
							(ii)all qualified
				production activities income of the taxpayer for the taxable year.
							(C)TerminationThis
				paragraph shall not apply to taxable years beginning after December 31,
				2020.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
